Citation Nr: 0101059	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1994 to 
February 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In March 2000, the veteran was afforded 
a hearing before the undersigned Board member.


REMAND

The veteran seeks service connection for hemorrhoids.  
Service medical records reveal that, when examined for 
enlistment into service in December 1993, she was noted to 
have "[e]xt. [h]emorrhoids".  Subsequent clinical entries 
are pertinent to hemorrhoids.  A September 1999 statement 
from, J.D.J., M.D., the veteran's physician, is to the effect 
that she has hemorrhoids and they have progressed.  At her 
March 2000 Board hearing, the veteran testified that, prior 
to entering service, she had mild hemorrhoids that were 
problematic approximately once every three months but, 
currently, she experienced recurrent and chronic hemorrhoids.  
The Board believes that VA examination is warranted to 
determine if the hemorrhoid symptomatology noted at the 
veteran's enlistment underwent an increase in severity of the 
pre-existing condition beyond natural progression during her 
period of military service.

As to the veteran's claim of entitlement to service 
connection for a left knee disorder, the June 1998 VA 
examination report includes a diagnosis of left knee 
arthralgia, but the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter referred to as the 
"Act").  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), that had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Thirdly, the veteran maintains that the current 
manifestations of her service-connected lumbosacral strain 
are more severe than are represented by the presently 
assigned 10 percent disability evaluation.  At her July 1999 
personal hearing at the RO, and at her March 2000 Board 
hearing, she testified that her back symptomatology has 
progressively worsened and affected her ability to perform 
normal activities and work.  The veteran reported treatment 
from Dr. A.H., a chiropractor, who had current x-rays and 
treatment records regarding her back disability.  These 
records should be obtained prior to consideration of the 
veteran's claim.  See 38 U.S.C. § 5103A.  Additionally, the 
Board believes that the veteran should be afforded a new VA 
examination to accurately assess the current severity of her 
service-connected back disability.  Id.

Finally, the August 1998 rating decision references a 
separation examination report that the August 1999 statement 
of the case describes as not now found.  Furthermore, in an 
April 1998 statement, the veteran indicated that she 
submitted 79 pages of service medical records, essentially a 
complete set of records absent the last month of her service.  
However, the separation examination report and records 
submitted by the veteran are not associated with the claims 
file and should be, prior to consideration of her claims.  

Accordingly, this case is REMANDED for the following:

1. The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's separation 
examination report and associate it 
with the claims folder.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
her representative should also be 
informed of any negative results.  38 
C.F.R. § 3.159 (2000).

2. The RO should associate with the 
claims folder the copies of the 
service medical records submitted by 
the veteran in April 1998.  To the 
extent that attempts to locate such 
records are unsuccessful, the claims 
folder should contain documentation of 
the attempts made and the veteran 
notified of the negative results. 

3. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional current records pertinent 
to her claims. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record, to include those 
treatment records pertaining to the 
veteran from Dr. Angela M. Henderson, 
Cobb Chiropractic Associates, 3026 
Roswell Road, Marietta, Georgia, 
30062, and from J. Donald James, M.D., 
P.C., 1380B Milstead Avenue, Conyers, 
Georgia, 30012, and associate them 
with the claims file.

4. Thereafter, the RO should schedule the 
veteran for a VA examination, by a 
proctologist if available, to 
determine the nature and extent of all 
current hemorrhoid pathology.  A 
complete clinical history should be 
obtained, all necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  An opinion should 
be provided regarding whether it is at 
least as likely as not that the 
hemorrhoid symptomatology noted at the 
veteran's enlistment underwent an 
increase in severity of the pre-
existing condition beyond natural 
progression during her period of 
military service. The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to the 
examination. The rationale for all 
opinions expressed should also be 
provided.

5. The veteran should also be scheduled 
for VA orthopedic examination, by an 
orthopedist if available, to determine 
the etiology of any left knee disorder 
found to be present and all current 
manifestations of the service-
connected lumbosacral strain.  All 
indicated tests and studies should be 
performed and all objective findings 
of chronic disability should be 
reported in detail.  A detailed 
medical history relevant to the 
disabilities at issue should be 
obtained.  The date of onset of the 
signs and symptoms of the claimed 
condition should be noted.  1.  Left 
Knee Disorder: The examiner is 
requested to provide an opinion 
concerning the etiology of any left 
knee disorder found to be present, to 
include whether it is at least as 
likely as not that any left knee 
disability is related to the findings 
noted in the service medical records.  
2.  Lumbosacral strain: All 
manifestations of current disability 
should be described in detail, 
including any orthopedic and 
neurologic residuals found to result 
from the service-connected lumbosacral 
strain.  The examiner should identify 
the limitation of activity imposed by 
the disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of disability upon her ordinary 
activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims folder, including a copy of 
this remand, should be made available 
to the examiner for review prior to 
the examination.  The rationale for 
all opinions expressed should also be 
provided. 

The RO should advise the veteran that 
if she fails to report for the 
scheduled examinations without good 
cause, the claim will be rated on the 
evidence of record.  38 C.F.R. § 
3.655(a)-(b) (2000).

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.  

7. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for hemorrhoids and a left 
knee disorder and an initial rating in 
excess of 10 percent for lumbosacral 
strain.  If the benefits sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




